PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,311,240
Issue Date: April 26, 2022
Application No. 16/016,493
Filing or 371(c) Date: 22 Jun 2018
Attorney Docket No. 79635-02536 
:
:
:
:	DECISION ON REQUEST 
:                        FOR REFUND
:
:


This is a decision on the request for refunds received February 18, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[a]t the very end of the initial filing, the PTO efiling system froze and we were unable to complete that filing, . . . EBC . . . advised to file again (and pay all fees again).  Since the second filing was a subsequent RCE, there was an additional $600 fee assessed.  We request a refund of the $2,140 filing fee for the second ePetition.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on February 17, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received. A subsequent filing on the same day an ePetition to Withdraw the Application from Issue was filed and autogranted on February 17, 2022, along with a petition and RCE (Request for Continued Examination) fees.  As such, duplicate payments were made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s deposit account.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions